                        Case 1:21-cv-00504-LY-AD4 Document 1 Filed 06/08/21 Page 1 of 3
TABLE OF CONTENT 6TH JANUARY, 2021 CONGRESS #5
NO.        SUBJECT                    CONTENT PAGE                                        FROM      TO

                                                                                                                    .,.·r.

1.EXHIBITION BEFORE AND AFTER           PERSONAL TESTIMONY AND EXPERIENCE EXHIBIT #1       PAGE#    PAGE


2. PERSONAL EXPERIENCE #1A:           USA ELECTION DISTURBANCE                             PAGE#   PAGEt£ '1      Jun -8                       PH 2: 47
                                                                                                         r. ')" \'                      ; , :~ I un COUiH
3. PERSONAL EXPERIENCE #1B            REQUEST:                                             PAGE#   PAGt/ L ...:..f d\, ,;    r
                                                                                                                             .,.l .


4. PERSONAL REQUEST #1:             PLAINTIFF                                                      PAJi~ S ffJ ;'            ' } I ,i
                                                                                                                                          t"_}t
                                                                                                                                          f '     : , J~ TEXAS
                                                                                           PAGE#
                                                                                                       ey ___
5. PERSONAL REQUEST #2:             DEFENDANT #2                                           PAGE#   PAGE#

6. PERSONAL REQUEST #1 & #2          ARGUMENT ON EXHIBlt                                   PAGE#   PAGE#

7. CASE STYLE               INTRODUCTION                                                   PAGE#   PAGE#


8. CONGRESSIONAL ERRORS              ARGUMENT #1                                           PAGE#   PAGE#


9. LEGAL ERROR CITED            ABRIDGEMENT ARGUMENT #2, #3, #4                            PAGE#   PAGE#



10. US House Commillee on Ethics     PROCEDURAL CONDUCT                                    PAGE#   PAGE#



11. PRAYER:                 TO THE JUDGE                                                   PAGE#   PAGE#

12. CERTIFICATE OF SERVICE            SUMMON ADDRESS                                       PAGE#   PAGE#

13. NOTARY PUBLIC                  LEGAL BINDING                                           PAGE#   PAGE#




      -•      Re ply            Fo,ward




                                                                                       1.:2l CV05O4 LY                                ~




On Tue, Jun 8, 2021 at 7:50 AM chioma Okoro <cieteri0122@gmail.com> wrote:
  1


 CASE OF 6TH JANUARY 2021 CERTIFICATION STATE OF T EXAS LITIGANT



 CASE S TYLE
                                                        Civil No. _ _ _ _ _ __




 PLAINTIFF CHIOMA OKORO ON BEHALF OF US SOCIETY

 vs

                                                                             / Z..
                        Case 1:21-cv-00504-LY-AD4 Document 1 Filed 06/08/21 Page 2 of 3
DEFENDANT #1 NANCY PATRICIA PELOSI ON BEHALF OF US CONGRESS

DEFENDANT #2 MICHAEL RICHARD PENCE ON BEHALF OF ELECTORAL COLLEGE

STATE OF TEXAS LITIGANT CHIOMA OKORO

FILED: US DISTRICT COURT WESTERN DISTRICT OF TEXAS US. District Clerk's Office

501 West Fifth Street , Suite 1100

Austin, Texas 78701 .

(MATTER OF CHIOMA OKORO MEMBER US SOCIETY GRIEVANCE AGAINST CERTIFICATION OF ELECTION 2020 )

NOTICE OF HEARING NOTARIZED AND CERTIFICATE OF SERVICE

NOTICE IS HEREBY GIVEN that the Motion for Summary Judgment shall come on for hearing before the Honorable (Judge ASSIGNED)

SPECIAL REQUEST: WILLINGNESS OF JUDGE TO EXCUSE HEARING IN ABSENTIA IN PERSON AND USE OF COMMUNICATION THROUGH MEETING ON LINE AS D ISTANCE Al
SITUATION MAY NOT ALLOW PLAINTIFF TRAVEL TO DIFFERENT LOCATION FOR THIS HEARING OUTSIDE OF THE STATE CAPITAL AUSTIN TEXAS PLEASE INCLUDE DAY, DAl
HEARING SHALL BE PROVIDED TO BOTH PLAINTIFF AND DEFENDANTS AND THEIR LEGAL COUNSEL IF NECESSARY.




2
ARGUMENT#1

MOTION TO CONVICT (RE: 6TH JANUARY ELECTION 2020 CERTIFICATION)THE US SOCIETY DISPLAYED OBJECTION TO THIS DELIBERATE ACTION TO DEFRAUD THE RIGHl
PEOPLE AND SAME WAS MISCONSTRUED INTENTIONALLY AS UNRULY RATHER THAN EXERCISE OF PUBLIC RIGHT LEADING TO HARSHNESS, DISRUPTION, PUBLIC EXCI
CERTIFICATION OF ELECTION COUNT INAPPROPRIATELY.THE DEFENDANTS AS MANAGERS OF CONGRESS DEVOTION ON THE 6TH OF JANUARY DELIBERATELY IGNORE[
OF RIGHTS OF THE SOCIETY OF UNITED STATE OF AMERICA "A civil right is an enforceable right or privilege, which if interfered with by another gives rise to an action for injury." I CH
HEREBY REPRESENT THE INTEREST OF UNITESTED SOCIETY AND MYSELF AGAINST NANCY POLES! DEFENDANT #1 AND MICHAEL RICHARD PENCE DEFENDANT #2 WHC
ABRIDGING MULTIPLE CONSTITUTIONAL RIGHTS AS FOUND IN THE CONDUCT OF CONGRESS UNDER THE CONTROL OF THE DEFENDANTS

DISCRIMINATION AGAINST CANDIDATE DONALD JOHN TRUMP TO FAVOR JOE BIDEN ABRIDGED THE 14TH AMENDMENT THAT STATES THAT ALL PARTICIPANTS IN THE SA~
CIRCUMSTANCES SHOULD BE TREATED THE SAME IN THAT SAME SITUATION WITH FAIR UNBIAS DISPOSITION WHICH THE CONGRESS UNDER MANAGEMENT OF THE THE
BASICALLY LACKED THAT GENUINITY (occurs when the civil rights of an individual are denied or interfered with because of the individual's membership in a particular group or class.)          n
FRAUDULENTLY EXPOSED AND NEED FOR INVESTIGATION WAS TO THE BEST INTEREST OF US SOCIETY TO ASCERTAIN THE FACTS AND CONCLUSION OF FACTS BASED
CONGRESSIONAL MANDATED ROLE TO THE PEOPLE BUT WAS DISCREDITED AGAINST THE US CONSTITUTION THAT DEPICTS THAT THE MAJORITY CARRIES T HE VOTE U
FRAUDULENT ACTIVIT IES AND SUBJECT TO QUESTION OF DISCRETION BY DELEGATION OF CONGRESS TO CORRECT THE ERROR. ON THE 6TH OF JANUARY 2021 THE M
CONGRESS SAW AND FOUND PROTESTERS IN LARGE NUMBER VISIBLE TO THEIR MEETING ZONE AND HAS THE D ISCRETION TO ADJOURN THE FOCUS OF THE MEETING
CONSTITUTIONAL RIGHTS AS SUBJECT TO THE US CONSTITUTION CONCERNING 1ST AMENDMENT, 2ND AMENDMENT, CIVIL RIGHT ON GATHERING, PROTEST, PRESS INS
CONGRESS UNDER THE MANAGEMEN T OF THE DEFENDANTS EXCITED THE PUBLIC W ITH UNIMAGINABLE ACT TO PERPETUATE HATE, PARTY FAVORITISM AS OPPOSED l
ELECTION LAWS AND IGNORED INSURRECTION REQUEST OF THE THE SITTING PRESIDENT TO GAIN INSIGHT AND AVOID PUBLIC EXCITEMENT WHICH IS H ONORABLE LA
TESTIMONY AND FRAUDULENT DISPOSITION WAS EMINENT IN 2020 ELECTION AND WOULD NOT COST MORE TO THE PUBLIC AND SOCIETY IF VENUE WAS MOVED FROM
PROTESTORS, CONVENING BY ALTERNATIVE METHOD LIKE ONLINE, VIDEO OR RESCHEDULING OF MEETING TO MAINTAIN PUBLIC PEACE THAT WAS VERY AFFORDABLE
DEFENDANTS OUT OF HATE RATHER THAN PROVABLE FACTS COMMENCED PUBLIC EXCITEMENT AND OPPRESSION FOLLOWING ACT OF THE CONGRESS IN ERROR. ALL
OVERPOWERING THE PEOPLE A ND VOTING RIGHTS THE CONGRESS WAS CONSUMED W ITH LACK OF DISCRETION AND HATE TO SWINDLE THE VOTE OF THE PEOPLE WI
INVESTIGATION OF ALLEGED FACTS OF INAPPROPRIATENESS AND DISCREPANCIES AS FORETOLD NOT ON THE 6TH OF JANUARY BUT BEFORE THE SAID DATE MEANING
INFORMATION TO THE ERROR MISMANAGED BY THE DEFENDANTS TO CAUSE A SETBACK IN GOVERNMENT FOR PERSONAL HATEFUL ANIMOSITY DEPRIVING BOTH THE
DONLAD TRUMP AN EQUAL JUSTIFICATION AND T HE VOTERS BASED ON ERROR OF JUDGEMENT AND DISCRIMIONATION IN A MANNER THAT POPOTS FAVORITISM AND W
THE CONGRESS (deprivation of their civil rights. Section 1981 of Title 42 (Equal Rights Under the Law) protects individuals from discrimination0Hence from 6th January 2021 many Ameri,
1st. 2nd, and multiple amendments were hindered in unjust manner by congress causing infliction of fear, pain, injury ,injustice and continued attack on so called trump supporters who are
determined mental status according to insolence and ATTACK OF CONGRESS TO PEOPLE THEY SWORE TO REPRESENT IN LEGISLATIVE DUTIES, THE ELECTORAL COLLEGE DI
CH OICE FOR PROPER INVESTIGATION TO ELECTION ALLEGATIONS, THE COURTS DISCOURAGED EFFORT OF THE CANDIDATE WHOSE CONCERN WHERE DEPRIVE, THE I
SUBJECTED TO UNCERTAINTY AND ATTACK AND THE DEMOCRACY SINCE HAS BEEN UNDER FOREIGN SURGE AND UNFIT PRESIDENT IMPOSED ON AMERICANS TO THE I
ECONOMIC AND WELLBEING OF THE SOCIETY.DUE TO THE ACTION OF CONGRESS UNDER THE MANAGEMENT OF THE DEFENDANTS THE LIFE OF US VETRAN WAS TAKI~
OF POLICE WHO WAS ARMED WHILE SHE WAS NOT IN THE MIST OF MILLIONS OF PEOPLE PRESENT WHY DID SHE HAVE TO DIE AFTER SERVING THIS COUNTRY TO PROl
IN FOREIGN COUNTRIES AND CAME HOME IN THE GOVERNMENT MOST PRICED PREMISES THAT BELONG TO ALL AMERICANS NOT JUST CONGRESS MEMBERS AND MIKI
BREAKING HEROIC DETERMINATION TO DEFEND HER NATION WITH HER LAST BLOOD IN THE US SOIL AND PEOPLES HOUSE. A US POLICE WAS BRUTALLY HIT ON THE HE
INDIVIDUAL DUE TO ACTION OF THE DEFENDANTS AT POINT OF DUTY BECAUSE BOTH THE POLICE AND THE MURDERER HAD TO FACE DECISION TO PROTECT THE NATI'
HANDS WHEREAS THE CONGRESS HAD MORE T HAN ONE ALTERNATIVE MEASURE TO AVOID AND PREVENT DEATH AFTER THEY ALL SAW THAT PEOPLE WHERE OUTSIDI
DEALING with congressional misuse and offenses. American adults are not insane and goes about scaring delicate congress whereas the doctors, nurses, soldiers, police, teachers, constI
all parents take risk every day and congress is housed in the people premises to mismanage a preventable action because they assumed powers not theirs but people who owns the gover
footage of the activities where partially introduced to perpetuate the misuse of public as congress display her inefficient lack of CREDIBLE proficiency by using only sections of footage to j1
blame both candidate and voters who have undergone losses and faith. a woman was trampled under feet in the process and later died and three others has medical emergency that did nc
do with 1st amendment of US public BEING DISPLAYED BEFORE ON AND AFTER THE 6TH DAY OF JANUARY 2021 WHEN CONGRESS MADE THIS ERROR THERE WHERE MULTI
DEMONSTRATION OF THE SAME MAGNITUDE OR WORSE IN SEVERAL STATES WITH THIS COUNTRY ON THE DAME DAY IN DIFFERENT STATES AND LOCAL GOVERNMENT
CONTINUED AFTER THE ALLEGED DAY OF ERROR THIS IS IN REGARDS TO GENUINE 1 AT AMENDMENT LAWS DURING WHICH SOME ADULTS WENT OUT OF CONTROLLEC
HANDLED IN THE MANNER CONGRESS CON STRUED THIS PARTICULAR SENERIAL TO GRATIFY THEIR ERROR OF JUDGEMENT CONCERNING US CONSTITUTION AND DEF!
EXPECTED OF CONGRESS ON TH AT DAY WITH BOTH DEFENDANTS MANAGING THE COMMITMENT . The deaths where preventable if Nancy Pelosi and Michael pence has steppe
favoritism and use discretion to manage the situation by adjourning, calling off, or rescheduling, securing with military from beginning, using the ideal barricade, meeting online, or not excite
advocating an investigation towards election discrepancies the law made provision for the error that was committed against US society by the defendants who claim knowledge of law and r
could not follow on 1/6/21 12 noon - 5 pm INSTEAD THESE INDIVIDUALS WHO CLAIMED FEAR AND UNSAFE ENVIRONMENT WHICH THE VIDEO FOOTAGES AROUND THE VESI~
INDICATE AS THE POLICE WHERE URSHERING PEOPLE IN FOOTAGE ON POLICE HOLDING MINATURE BARRICADE WITH UNIDENTIFIED INDIVIDUAL AS A SCIENTIST WITH I
HUMAN MECHANICS AND ANOTOMY SAW AS UNNATURAL POSTURES IF YOU PUSH OBJECT AWAY FROM YOUR PODY THE ARMS AND LEGS HAS PECULIARITY AND TEND,
WHERE LACKING IN THAT EVIDIENCE AND I TOOK FERENSIC INVESTIGATION IN CLASS AND VERY GOOD AT INVESTIGATIONAL JUDGEMENT WITH ABOUNDANT KNOWLED
POSTURE AND MECHANICS I AM AN ORTHOPEDIC PRACTISIONER SPECIALIST AS MY THIRD DEGREE IN NURSING SCIENCES THE BODY SHEW THAT THE PICTURES WHEI
THIS PERPOSE TO PROVE USELESS POINT. THE EXCORT OF ANTIFA GROUP BY STATE TROOPER IN THE WASHINGTON DC WAS EXCLUDED AS CONGRESS V ICTIMIZE CIT
UNTRUTHFULLY INSTIGATING THAT THEY WHERE ALL TRUMP SUPPORTERS WITHOUT IDENTIFYING THE ASLLEGATION WITH FACTUAL EVIDIENCE AS MIXED MULTIUDE 0
ADULTS WHERE DEMONSTRATING CIVIC RIGHTS NO PICTURE OF THE DEATH OF THE VETRAN NOR POLICE WITH WHAT TRENSPIRED BEFORE OR AFTER WH IC H ARE THI
FOUND AS MURDER THAT DAY AT THE ALLEGED TIME OF OCCURANCES OTHERS W HERE NATURAL AND ACCEDENTAL DEATHS. THE SURROUNDING V IDEO IS N OT LACKII
SCENE WHICH IS US NATIONAL CAPITAL WITH THE HIGHEST SURVEILLANCE AS I WILL SUPPOSE. THE PRESIDENT WHO WAS WRONGED WAS NOT PRESENT AT T IME OF C
PARTICULAR AND NO A DULT SHOULD BARE RESPONSIBILITY OF ANOTHER UNTIL PROVEN IN COURT BOTH CIVIL AND CRIMINAL DISPENSATION IS AT THE VEDICTION OF
INTERPRETATION OF APPLICABLE LAW NO ONE PERSON COMMITS CRIME FOR ANOTHER. THE ARGUMENT IS THAT THE INCIDENT WAS KNOWN AND SAW BY THE CONGF
ASSUMED FEAR WITH NO ADEQUATE LEGAL MANAGEMENT INVOLVED BECAUSE IT WAS STAGED TO DISCREDIT PRESIDENT TRUMP WHO DID EVERYTHING RIGHT TO THI
OF US SOCIETY AND ADVOCATED AN INSURRECTION WHICH IS B INDING LAW TO HELP AVOID PUBLIC EXCITEMENT AND OTHER CONSEQUENTIAL EFFECT OF CONGRES~
MANAGEMENT OF THE DEFENDANTS ON THIS VERY DAY AMERICANS RIGHT SHIFTED FROM THE PEOPLE TO A UTHORITARIANISTIC ROLE OF CONGRESS AND IS NOT ADI
DEMOCRATRIC VENTURE THAT COULD BE CONDONED THAT IS WHY DISCOURAGEMENT OF HATE ACTION WAS NECESSARY AND SHOULD BE UPHELD BY PEOPLE WHO ~
ORTHS OF CONDUCT AS ELECTED OFFICIALS IN CONGRESS WHIO CERTIFIED WRONG ELECTION BASE ON THIS UNFAMILIAR CONDUCT. MY ARGUMENT SUSTAINS THAT .
APPLICATION OF THIS MISMANAGE ACTION THAT COSTS SO MUCH TO US SOCIETY BE EXPLORED TO THE FULLEST TO AVOID REPETITION IN THE FUTURE AND TO RETU
THE CITIZENS AS CONGRESS DEVOTE TIME TO THE ROLE L OVERVIEW OF THE CONSTRUED ACTION THAT IT IS UNTRUTHFUL AS CONGRESS USES THIS T O IGNORE THE


                                                                                              I]
                         Case 1:21-cv-00504-LY-AD4 Document 1 Filed 06/08/21 Page 3 of 3
THE CONDITION THE SOCIETY HAD TO ENDURE IN THE HANDS OF CONGRESS TO ACQUIRE THEIR TRADITIONALLY GIVEN LAWS AND CONSTITUTIONS THAT ARE BLOWN
PROPORTION TO ACCOMMODATE CONGRESSIONAL ERROR WHICH IS THE ACTUAL FOCUS EXPECTED OF THEM IN THE RIGHT MANNER. THE ADMISSIBLE EVIDENCE USI
SHOULD INVOLVE PROFESSIONAL HANDLING NOT HEAR SAY OR IMPLYING TRUMP SUPPORTERS WHICH IS 74 MILLION ADULTS CORRECTLY APPLIED AS GENUINE ELECT
AGAINST QUESTIONABLE UNINVESTIGATED ELECTION COUNT ASCRIBES AS REASON FOR TH IS CONGRESSIONAL ERROR UNDER VICE PENCE AND SPEAKER PELOSI BO
TIME OF CONGRESSIONAL CONGREGATION EVEN WHEN WOLF CRY WAS CLA IM ISSUE

INSTEAD OF MOURNING THE DEAD OR SUSPENDING ACTION TO REVIEW CRITERIAS OF IMPORTANCE IN THIS MEASURABLE PRIVILEGES THAT THE SOCIETY WERE SEE~
LEGISLATIVE BRANCH INVESTIGATION, TRUTH, WINNER , CERTIFICATION BEFORE INAUGURATION AS TRADITION DEMANDS. Murder was instigated by congressional indiscree
lost because of hate for a president who did all the job right that was why that much multitude of the US society where there in the first place chanting we love you to the one they truly love
relationship worth emulation by a president for the society. The 79 votes that has questionable outcome ascribed to Biden did not make him a winner w ithout investigation and certifying the
perpetrated loss of faith in us election and democracy decline without which America will not be the same and these circumstances where preventable and an error of judgement caused by
hands of Michael pence and Nancy Pelosi who are sworn elected to do the task assignment demanded by the public of US. This indicates why many people where replaced at their jobs lik•
and many like me are followed and oppressed many died and some in jail without application of 6th amendment and some still in prison for 1st amendment right schools not opened, GPA c
unusual learning during pandemic that congress should be mindful off to encourage students by allowing pre pandemic GPA or higher for students not to drop out but within 100 days IN OF
DEFENDANTS CAUSED AMERICA MORE THAN 200 THOUSND UNDOCUMENTED IMMEGRANTS ARE ALLOWED FREELY TO COMPETE WITH THESE STUDENTS PASSED BY C
OUTRAGEOUS EXPENSES THAT IS MINIMALLY USED FOR CITIZENS WHO ARE ASKED TO PAY TAXES WITHOUT FOREBEARANCE DUE TO PANDEMIC WE ARE RECOVERING
OTHER CONGRESSIONAL ATTITUDE AGAINST THEIR ROLE AS NEW TO us SOCIETY BECAUSE THE DEFENDANTS DID NOT FOLLOW LEGAL TRADITIONS AND CONSTITUTIO
AN ER4R OR AND EXPECTS THE SOCIETY TO SHUT UP AND PUT UP BUT EVEN THE POPULATION OF SOCIETY THAT CLAIMED TO HAVE VOTED FOR BIDEN REGRETES THE
VOTED BIDEN AND OBAMA TWO TIMES BECAUSE IT WAS NEEDFUL i AM NON PARTISAN AND BIPARTISAN VOTER I AM FOR THE BEST LEADER BECAUSE OF OUR NATION I
ENGAGEMENT NOT SENSELESSLY WHICH IS WHAT these two defendants imposition means to all US society members everyone is not equipped to be a PRESIDENT BUT WE ALL Cl
ARE GOOD AT FOR THE COMMON GOOD OF THIS NATION AND BOTH DEFENDANTS PROVED THEY ARE NOT ADEQUATE FOR THISS JOB BY THEIR LACK OFF DIPLOMATIC
MANAGERIAL KNOWLEDGE OF THEIR ROLES WHICH NOW COST us SOCIETY WHO ARE SEEKING THIS RELEIF FROM THE COURT TO NORMALIZE THE TRADITIONALLY STII
RIGHTS, ELECTION LAWS AND CHOICE OF LEADER BY MAJORITY NOTR MURDER AND CONFUSION OF US SDOCIETY ABOUT THEIR CIV IC DUTY AND CIVIL RIGHTS ACCOR
BELOVED CONSTITUTION In my argument we have to call a problem of this type an abuse and harassment to US government integrity in the face of allied, friends, enemies, competitors
wellbeing of the US society mismanaged by error created due to lack of discretion of the defendants. us society has seen the worse in the hand of defendants compare to many years of thi
loss and decline of government will be experi enced if the court ignore this misconduct for the pain of the us public and doubt of who they are and fear for the future of this nation many are s
many are attacked with censoring and family lives are mesmerized by manipulators of government using Democratic party. We all are witness of what they can afford in Joe Biden 100 day~
not palatable at all to taxpayers, parents adults who has responsibility to children, disabled LOVE MEMBERS, elderly AND OUR BELOVED defense STAFF AT WAR FRONTS AROUND l
DEFENDING OUR NATION IN OTHER PARTS OF THE WORLD WHO DEPENDS ON ALL VOTING ADULTS TO TAKE CARE OF THIS NATION WHEN THEY ARE HOME which th e figh
accounts for that 74 correct votes to trump and questionable uninvestigated 79 votes that is causing pain for favoritism striking Joe Biden certification against proper voling consideration. VI
now count our teeth w ith our tongues between these two candidates from action against the law and the people and we think the defendants should be held accountable for the error that c,
losses and pain to the society that I am representing In this suit.




3

LEGAL ERROR CITED
Signers. Amendment ![Religion, Speech, Press, Assembly, Petition (1791 )) (see explanation) Amendment ll[Right to Bear A rms (1791)) (see explanation) Amendment lll[Quartering of Troo1
explanation) Amendment IV[Search and Seizure (1791)) (see explanation) Amendment V[Grand Jury, Double Jeopardy, Self-Incrimination, Due Process (1791)) (see explanation)

ARGUMENT#2

The Fourteenth Amendment addresses many aspects of citizenship and the rights of citizens. The most commonly used -- and frequently litigated -- phrase in the amendment is "equal pr<
which figures prominently in a wide variety of landmark cases, including Brown v. Board of Education (racial discrimination), Roe v. Wade (reproductive rights), Bush v. Gore (election reco,
(gender discrimination), and University of California v. Bakke (racial quotas in education).THES AMENDMENT ARE V IOLATED SINCE THE CERTIFICATION IN VARIED STATES AND IN
WITHIN THE USA FOLLOWING THE ERROR IN QUESTION WELLNESS OF COURT TO UNVEIL THIS SUBSTANTIALITY IS FOR THE BEST INTEREST OF US SOCIETY IN THIS SU
COMPLAINTS OF FIRING, REMOVAL FROM FEDERAL OFFICES AS ATTORNIES STUDENTS IN HIGHER EDUCATION AND SCHOOL BOARD DISTRICTS ON CHOICES TO REOPE
TEACHERS VS. PARENTS AS AN VICTIMIZATION DUE TO STATEMENTS AS RACIAL THEORIES UNPROVEN BY ANY SCIENTIFIC GROUNDS AND ACCEPTED BY SCHOLARS BL
FABRICATION WITH INTENT TO HUMILIATE AND OPPRESS AMERICANS AT ALL LEVEL WITHIN THE US AS A CLE OF FOREIGN NATIONS WE SPONSOR DUE TO ERROR OF C<
STILL Maintaining that society pay for indiscreet budget imposed which could not have happens if correct election procedure where followed or investigation of voting fraud to determine wh
wanted trump or Biden which should be the focus of the congress not certification on the 6th January 2021 National mockery by foreign nations with economic damages was the ear of the ,
amendment privilege on 6th January 2021 that is misconstrued to impose congressional error managed by the defendants.


Amendmen t XIV

ARGUMENT #3

Section 1.AII persons born or naturalized in the United States, and subject to the jurisdiction thereof, are citizens of the United States and of the stale wherein they reside. No state shall ma
law which shall abridge the privileges or immunities of citizens of the United States; nor shall any state deprive any person of life, liberty, or property, without due process of law; nor deny to
its jurisdiction the equal protection of the laws."

ARGUME




                                  Ill
                            ~ /0 (                      £ /2T?i
                                 Vtn 1,f C 4-

                                                                                                  I If
